UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2371


WILLIAM ALEXANDER CASTILLO-BENAVIDES,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 29, 2016                  Decided:   July 6, 2016


Before WILKINSON, GREGORY, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William Alexander Castillo-Benavides, Petitioner Pro Se.    Scott
Michael Marconda, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William Alexander Castillo-Benavides petitions for review of

an order of the Board of Immigration Appeals (Board) dismissing

his appeal from the immigration judge’s (IJ) denial of his requests

for asylum, withholding of removal, and protection under the

Convention Against Torture.

     On appeal, we confine our review to the issues raised in the

petitioner’s informal brief.    See 4th Cir. R. 34(b).   Here, the

Board affirmed the IJ’s denial of asylum and withholding of removal

on the ground that Castillo-Benavides lacked credibility.   In his

informal brief, however, Castillo-Benavides fails to challenge the

adverse credibility determination or the agency’s denial of his

request for protection under the Convention Against Torture.    In

failing to challenge the basis for the agency’s denial of relief,

Castillo-Benavides has forfeited appellate review of the Board’s

order.   See Suarez-Valenzuela v. Holder, 714 F.3d 241, 248-49 (4th

Cir. 2013) (deeming issues not raised in opening brief waived);

Niang v. Gonzales, 492 F.3d 505, 510 n.5 (4th Cir. 2007) (same).

     Even if the issue was not forfeited, however, substantial

evidence supports the IJ’s adverse credibility determination, and

the IJ provided “specific, cogent reasons” for rejecting Castillo-

Benavides’ claims.    See Ilunga v. Holder, 777 F.3d 199, 206-07

(4th Cir. 2015) (explaining credibility determinations).       The

independent evidence that Castillo-Benavides submitted with his

                                 2
asylum application contradicted his own version of events and

therefore does not overcome the adverse credibility determination.

See id. at 213.

     Accordingly, we deny the petition for review. In re Castillo-

Benavides (B.I.A. Oct. 5, 2015).    We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                   PETITION DENIED




                                3